                            3:18-cv-03205-SLD-JEH # 34-12                                           Page 1 of 1
                                                                                                                                                                  E-FILED
                                                                                   Thursday, 08 October, 2020 05:47:33 PM
                                                             llllNOIS DEPARTMENT OF CORRECTIONS
                                                 RESPONSE TO OFFENDER' S GRIEV A NCE
                                                                                              Clerk, U.S. District Court, ILCD
                                     I                               Report
                                                              Grievance Officer's                                        I
Onie Received: January 19, 2018                             Date of Review: Mav 25. 2018                           Gri evance # (opuonal) 18-0055E

                                                                                                                     ID#: R70416,_ _ _ _ _ __
Offender: Na1han Cobbs

Nature of Grievance: Inmate is grieving slaff conduct.




                                                                                                                      by officers while m
Facts Reviewed: Emergency Gnevance. Inmates gnevance reviewed. Inmate slates that he was assaul1ed
                                                                                                                             Inmate stales he
handcuffs. Inmate states present were C/0 Howell, C/0 Mayer, C/0 Scoggs, C/0 Session. Lt. Sheffler. Lt. Lindsay.
                                                                                                                      Session and take lo seg
was called to IA for questioning about a non-violent offense. Inmate states he was placed in handcuffs by C/0
                                                                                                                            on him. Inmate
under IS status. Inmate states C/0 Session began twisting the cuffs and told the C/0 he clldn't have lo get physlcat
                                                                                                                        tried 10 trip him.
states C/0 Session banged on the seg l'lindow and C/0 $coggs and C/0 Mayers ran up to him and C/0 Scaggs
                                                                                                                          slates C/0 Scoggs
Inmate states he asked him why he tried to trip him and was told to shut up nigger before I realy hurt you. Inmate
                                                                                                                            the soft of chin and
lhen pushed him in the seg bunpen lo the back waa. lnmale states that C/0 Scogs then pressed his 2 thumbsunder
                                                                                                                      turned him around, afld
pressed his body weighl forward pmn,ng h,m against lhe wall to choke him. Inmate stales LI. Sheffler came in,
                                                                                                                     ac,oss his throat to choke
shoved his head into the brick wall 2 times. Inmate states Lt. Sheffler turned him around then put his forearm
                                                                                                                        up and grabs his legs
him. Inmate states Lt. Sheffler began punching him in the left side of his ribs. lnma1e states C/0 Scoggs comes
                                                                                                                         placed his left knee
from i.Hler him causing him to fall backwards. hitUng his head on the wall. Inmate slates LI. Lindsay came in and
                                                                                                                         and left the bullpen.
on his throat, Lt. Sheffler dropped him right knee into the left side of his ribs. lrvnate states Iha staff then stopped
                                                                                                                           Inmate stales LI.
lnma1e stales the Warden came down to make rOU11dS and he !old him what happened and he made a phone cal.
Durell came to speak 10 him and walked him to health care. Inmate requests to file criminal charges on staff and
                                                                                                                        10 be transferred.
                                                                                                                                                      refused
Lt. Durell, Internal Affairs, response slates that all staff involved interviewed. AN allegations were donied. Offender Cobbs
                                                                                                                    charges. A llegations
medical treatment for setr-inflicted wounds. Cobbs was placed In IS and was upset over allegations of pending
are unsubslanUated.
                                                                                                             abou1 this incident and
lnma1e Cobbs interviewed by 1h1s Grievance Officer. Inmate stales lhat he does not have anylhing moce to say
that nothing has happened since.
Inmate may request a transfer through his correctional counselor, if eligible.




                                                                                                                   Officer Iha! lhe
Recommendatio n: Based upon a total review of al available inlonnatioo, it is Iha recommendation of this Grievance
inma1e's grievance be moot.




                               Turn Goins
                           Pnnt Grie~ance Offjte,'s Name                                                      Gnevance Othcer's Sfgnalure
                                      (Attach a copy of Olfe,,d1fa Grievance, Including counselot'a rnpo~• II oppllcablo)


                                     I             Chief     Administrative Officer's Response                           I
Date Received:      - -'5""""-_-,..;2~S..__...,)g...,__         /tfJ tconcur              0    I do not concur               D    Remand

Comments:




                                                                                                                                            .....,.
                                     I                 Offender's Appeal To The Director                                 I
                                                                                                                       wilh111 30 days aNer lhe dale of the
I am appealing lhe Chief Adm1111s1taltve Olllcer s deas1on 10 lhe DlteciOr, I understand lhls appeal mus! be submitted
                                                                                                                                  • complole COPV of l ht
Chief Admln1s1rawe Officers deCislOll IO lhe Admnslrative Review Board. P.O. Box 19277. Sp,lnglleld, IL 6279<1-9277. (ACIIICh
o,iglnal grtievanc.e. lncludlng I.he counHlor'• re•poMe, if appkable. and any l)ffllinonc docum,nts.l




                                     O!lender's Sl9nalU1e                                               10#



                                                                                                                                        DOC 00-17 (R.., 3/200SI
Dis~·bution   Mosier F~. Offender,
                                                Cobbs v. Watson
                                                          ,..   (18-3205) IDOC Document No.: 000142
